Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
effective November 22, 2016 (the “Effective Date”), by and between Adeptus
Health Inc., a Delaware corporation (“Company”) and Frank R. Williams,  Jr.
(“Employee”).

 

The Company and Employee have entered into that certain Employment Agreement
dated as of July 26, 2016 (the “Employment Agreement”); and

 

The Company and Employee desire to amend the Employment Agreement as provided in
this Amendment.

 

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1.                                      Amendment to Section 2.1.  Section 2.1
of the Employment Agreement is hereby amended to replace “$475,000” with
“$525,000.”

 

2.                                      Amendment to Section 2.3.  The heading
of Section 2.3 of the Employment Agreement is hereby amended to replace
“Equity-Based Compensation — Initial Grant” with “Equity-Based Compensation.” 
In addition, Section 2.3 of the Employment Agreement shall be renumbered to
include a subsection “(a)” and a subsection “(b),” and the current language of
Section 2.3 shall be added to subsection (a).  Finally, Section 2.3 of the
Employment Agreement is hereby amended to add the following provision to
subsection 2.3(b):

 

(b)                                 Employee has been granted 117,924 shares of
the Restricted Stock of the Company pursuant to the Plan and the Restricted
Stock Agreement and related Restricted Stock Grant Notice (the “Additional
Restricted Shares”).  The Additional Restricted Shares will vest in accordance
with the vesting schedule set forth in the Restricted Stock Grant Notice. 
Employee agrees to execute the Restricted Stock Agreement and the related
Restricted Stock Grant Notice to finalize the parties’ agreement as to the
Additional Restricted Shares.

 

3.                                      Amendment to Section 3.3(b). 
Section 3.3 of the Employment Agreement is hereby amended to add the following
sentence at the end of Section 3.3(b):

 

“Notwithstanding the foregoing, in the event that the Employment Period is
terminated by the Company without Cause within twelve (12) months following the
date on which Thomas Hall’s successor as Chief Executive Officer commences
employment with the Company (which is not intended to refer to any person
expressly designated by the Company as the interim Chief Executive Officer),
then the Severance Period shall equal twenty-four (24) months and Employee shall
receive accelerated vesting on the portion of the Additional Restricted Shares
that would have vested on the First Vesting Date (as defined in the related
Restricted Stock Grant Notice) if Employee’s employment terminates prior to such
date.”

 

1

--------------------------------------------------------------------------------


 

4.                                      No Other Amendments.  Except as herein
modified or amended, no other term or provision of the Employment Agreement is
amended or modified in any respect.  The Employment Agreement and this Amendment
set forth the entire understanding between the Parties with regard to the
subject matter hereof and supersedes any prior oral discussions or written
communications and agreements.  This Amendment cannot be modified or amended
except in writing signed by the Employee and an authorized officer of the
Company.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Employment Agreement on the day and year first written above.

 

 

ADEPTUS HEALTH INC.

 

 

 

 

 

By:

/s/ Gregory W. Scott

 

Name: Gregory W. Scott

 

Title: Chairman and Interim Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Frank R. Williams, Jr.

 

Frank R. Williams, Jr.

 

2

--------------------------------------------------------------------------------